Citation Nr: 0922308	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  02-04 905A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent 
for degenerative disc disease of the cervical spine.

2. Entitlement to an initial rating higher than 20 percent 
for neurologic manifestations of cervical radiculitis in the 
right upper extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1978 to April 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in September 2001, of the 
Montgomery, Alabama, Department of Veterans' Affairs (VA), 
Regional Office (RO).

In a decision, promulgated in January 2006, the Board, in 
part, granted the Veteran's claim for increase for 
degenerative disc disease of the cervical spine, and assigned 
a 20 percent disability rating.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order, dated in July 2007, 
the Court vacated the Board's decision and remanded the claim 
to the Board for further evidentiary development.  In 
compliance with the Court's order, in February 2008, the 
Board remanded the case for additional development.  As the 
requested development has been completed, no further action 
is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of this appeal, by a rating decision in 
February 2009, the RO increased the Veteran's initial rating 
for degenerative disc disease of the cervical spine to 30 
percent, effective April 16, 2001.  The RO also granted a 
separate disability rating of 20 percent for neurologic 
manifestations of cervical radiculitis in the right upper 
extremity, to include mild incoordination, shaking and lack 
of endurance, effective April 16, 2001.  Hence the issue is 
as styled on the title page.

In statements in March 2005 and in May 2008, the Veteran 
raised claims of clear and unmistakable error and earlier 
effective dates, which are referred to the RO for appropriate 
action.



In May 2009, the Veteran submitted additional evidence, 
consisting of VA records, and did not waive the right to have 
the additional evidence initially considered by the RO.  As 
the additional evidence consists of copies of VA records that 
were already in the record, the additional evidence needed 
not be referred to the RO for initial consideration.  
38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1. Throughout the rating period on appeal, degenerative disc 
disease of the cervical spine is manifested by pain and 
severe limitation of motion without ankylosis or 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 4 weeks but not more than 
6 weeks during the past 12 months. 

2. Throughout the rating period on appeal, the neurologic 
manifestations of cervical radiculitis in the right upper 
extremity are no more than moderate right-sided incomplete 
paralysis. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 30 percent 
for degenerative disc disease of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.40. 4.45, 4.59, 4.71a, Diagnostic Code 5290 (in 
effect before September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect September 23, 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (in effect 
September 26, 2003).

2. The criteria for an initial rating higher than 20 percent 
for neurologic manifestations of cervical radiculitis in the 
right upper extremity have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8514 (2008).



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as here, service connection has been granted and the 
initial ratings have been assigned, the claim of service 
connection has been more than substantiated, the claim has 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for initial higher ratings.  Dingess, 19 Vet. App. 473; 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained records relevant 
to the claim as identified by the Veteran and has afforded 
the Veteran VA examinations.  As there is no indication of 
the existence of additional evidence to substantiate the 
claim, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

VA records, dated in February 2000, showed normal muscle 
strength in the upper and lower extremities.  The tendon 
reflexes were 2+ and symmetrical.  In July 2001, nerve 
conduction velocities and electromyography of the right upper 
extremity were normal. 

Private medical records disclose that in January 2001 an X- 
ray showed minimal to mild cervical spondylosis with 
hypertrophic changes, especially at C6-7, with mild neural 
foramina encroachment.

On VA examination in July 2001, the Veteran complained of 
intermittent throbbing pain in the neck and mid-back, which 
was worse with sitting about 30 minutes.  He complained of 
neck pain with occasional tingling down his arm.  The Veteran 
complained of back weakness, early morning stiffness, fatigue 
with flexion, and a burning sensation.  He stated that his 
last severe flare up was in 1987.  He denied sciatic-type 
pain.  The Veteran indicated that he worked full time.

On physical examination, the Veteran was not in apparent 
distress.  He walked without a limp and his posture was 
erect.  Range of motion of the cervical spine was reported as 
forward flexion to 30 degrees, extension to 30 degrees, 
rotation to 30 degrees, bilaterally, and lateral rotation to 
15 degrees on the left and to 20 degrees on the right, with 
pain.  There was no swelling, tenderness, crepitus, or spasm.  
X-rays showed mild subluxation and degenerative disc disease 
at C6-7.  The diagnosis was moderate functional loss due to 
pain and decreased range of motion.

Neurologically, the deep tendon reflexes were 2+ for the 
upper and lower extremities.  Sensation was intact except for 
some patches in the right side of the back.  Except for the 
4/5 strength in the right upper extremity, strength was 
normal in the extremities.

Private medical records disclose that in March 2003 X-rays 
revealed mild, chronic disc deterioration at C6-7 with a 
posterior osteophyte and mild neural foraminal encroachment.  
A CT scan revealed mild cervical spondylosis with 
hypertrophic changes and mild neural foraminal encroachment 
at C6-7.

On VA examination in March 2004, the Veteran complained of 
neck pain when he turned his head sharply and of occasional 
pain radiating to the base of the skull.  He also complained 
of occasional burning pain in the mid-back.  

On physical examination, forward flexion was to 30 degrees, 
extension was to 30 degrees, rotation was to 45 degrees on 
the left and 40 degrees on the right, and lateral rotation 
was to 20 degrees on the left and to 28 degrees on the right.  
There was no swelling, tenderness, crepitus, spasm, motor 
loss, or atrophy.  

There was minimal diminished sensation in the sixth cervical 
dermatone.  The deep tendon reflexes were active at 4+.  X-
rays revealed degenerative disc disease at C6-7 and 
osteophytes in the foramen.  The examiner expressed the 
opinion that there was minimal disability of the cervical 
spine with no increase resulting from repeated motion, pain, 
or lack of coordination.

On neurological examination in March 2004, there was no 
tenderness over the cervical paraspinal muscles.  Range of 
motion was full.  The motor examination revealed 5/5 muscle 
strength and 2+ deep tendon reflexes.  Motor examination 
revealed 5/5 strength and the deep tendon reflexes were 2+ 
bilaterally.  There were no physiologic deficits of the 
extremities.  The examiner reported that the neurological 
examination was within normal limits.  The examiner concluded 
that he found no neurological residuals.

VA records document complaints of neck pain in April 2004.

On VA neurological examination in June 2008, the Veteran 
complained of pain in the neck with any movement.  He rated 
the pain as 6 to 8 on a scale of 1 to 10.  The Veteran 
described a throbbing sensation.  He reported decreased 
strength in the right upper extremity and shaking in the 
right hand.  The Veteran also complained pain and tingling in 
the right upper extremity radiating from the wrist to the 
elbow on the right side.  The Veteran related problems 
sleeping and stiffness of the neck.  The Veteran reported 
treatment for his neck condition with medication, muscle 
relaxants, occasionally he used a neck brace at night time, 
ointments, and physical therapy.  The Veteran indicated that 
he had lost 3 weeks of work in the previous year due to the 
neck problem.  The Veteran complained of soreness after using 
a lawn mower for approximately 3 to 4 days.  He also noted 
pain in the neck for approximately 2 1/2 days after he painted 
a room.  

On physical examination the examiner noted some tenderness 
over the lower cervical spine and in the right paracervical 
area, and slightly more tenderness over the right trapezius.  

Range of motion was restricted and movements were very 
guarded.  Forward flexion was 25 degrees, backward extension 
was to 25 degrees, right and left lateral flexion was to 25 
degrees, and right and left lateral rotation was to 30 
degrees.  X-rays of the cervical spine revealed normal 
cervical lordosis, mild to moderate degenerative disc changes 
and spondylosis of the cervical spine from level C4 though 
T1.  Corresponding mild neural foraminal encroachment was 
noted from C3 to C7 on the left and C6 to C7 on the right.  
The facet joints showed minimal degenerative changes at C2-3, 
C5-6, and C7-T1.  Posterior elements were within normal 
limits.  

The impression was mild to moderate degenerative disk 
spondylosis from C4-T1 with corresponding neural foraminal 
encroachment at C3-C7 on the left and C6-C7 on the right, and 
minimal degenerative facet joints.  The examiner noted that 
regarding a history of incapacitating episodes, the Veteran 
used prescription strength Tylenol during flare-ups of pain, 
which occurred with excessive physical work, such as when 
doing lawn work or painting a room, after which he required 
rest.

There was mild incoordination of the right upper extremity, 
with weakness and decreased grip and strength in the right 
hand.  Tinel and Phalegn signs were negative.  Grip and 
strength was normal in the left hand.  The Veteran had an 
abnormal EMG showing electrophysiological evidence of 
bilateral medial nerve neuropathy, worse on the right.  
Functional loss and functional impairment was estimated as 
moderate at 50 percent on regular basis.  The examiner noted 
that the Veteran was left-handed.  

The examiner diagnosed degenerative disk disease and 
spondylosis from C4-T1, mild to moderate, with corresponding 
neural foraminal encroachment at C3-7 on the left and C6-7 on 
the right.  

The examiner indicated that weakness of the right upper 
extremity, mild incoordination with shaking and lack of 
endurance of the right upper extremity was secondary to the 
service connected right shoulder and cervical spine 
conditions.  Minimal diminished sensation in the 6th cervical 
dermatome on the right as noted in 2004, was secondary to 
degenerative disk disease of the cervical spine. 

A June 2008 clinical report contained complaints of worsening 
neck and right arm.  The impression was bilateral radial 
neuropathy, worse on the right, and cervical spine 
radiculopathy, degenerative joint disease.  An August 2008 VA 
progress note recorded evidence of right radial nerve 
involvement.  The clinician indicated that whether this was 
secondary to electrocution or entrapment, was not certain.   

An August 2008 MRI of the cervical spine revealed advanced 
cervical spondylosis with unconvertebral osteophyte at C4-5, 
C5-6, C6-7 levels narrowing the neural foramina at the levels 
described.  

By a rating decision in February 2009, the RO increased the 
Veteran's initial rating for degenerative disc disease of the 
cervical spine to 30 percent, effective April 16, 2001.  The 
RO also granted a separate 20 percent disability rating for 
neurologic manifestations of cervical radiculitis in the 
right upper extremity to include weakness, mild 
incoordination, shaking and lack of endurance, effective 
April 16, 2001.   

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Analysis

During the pendency of the appeal, the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
twice during the pendency of this appeal.  The first 
amendment, affecting Diagnostic Code (DC) 5293, was effective 
September 23, 2002.  The next amendment affected general 
diseases of the spine and became effective September 26, 
2003.

When the rating criteria are amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  
VAOPGCPREC 3-2000.

Prior to September 23, 2002, under DC 5293, the criteria for 
the next higher rating, 40 percent, were severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  

On VA examination in 2001, there was no spasm or other 
neurological findings appropriate to the site of the diseased 
disc.  The Veteran complained of neck pain with occasional 
tingling down his arm.  He complained of back weakness, early 
morning stiffness, fatigue with flexion, and a burning 
sensation.  

The Veteran stated that his last severe flare up was in 1987.  
He denied neuropathy-type pain.  Neurologically, the deep 
tendon reflexes were 2+ for the upper extremities.  The 
diagnosis was moderate functional loss due to pain and 
decreased range of motion.

On VA examination in March 2004, there was minimal diminished 
sensation in the sixth cervical dermatone.  The examiner 
expressed the opinion that there was minimal disability of 
the cervical spine with no increase resulting from repeated 
motion, pain, or lack of coordination.  On neurological 
examination in March 2004, there was no tenderness over the 
cervical paraspinal muscles.  The motor examination revealed 
5/5 muscle strength and 2+ deep tendon reflexes.  There were 
no physiologic deficits of the extremities.  The examiner 
reported that the neurological examination was within normal 
limits.

On VA neurological examination in June 2008, the Veteran 
complained of decreased strength in the right upper extremity 
and shaking in the right hand.  The Veteran also complained 
pain and tingling in the right upper extremity radiating from 
the wrist to the elbow on the right side.  There was mild 
incoordination of the right upper extremity, with weakness 
and decreased grip and strength in the right hand.  Tinel and 
Phalegn signs were negative.  Grip and strength was normal in 
the left hand.  The Veteran had an abnormal EMG showing 
electrophysiological evidence of bilateral medial nerve 
neuropathy, worse on the right.  The Veteran indicated that 
he had lost 3 weeks of work in the previous year to the neck 
problem, and the examiner noted that the Veteran used 
prescription strength Tylenol during flare-ups of pain, which 
occurred with excessive physical work, such as when doing 
lawn work or painting a room, after which he required rest.  
Functional loss and functional impairment was estimated as 
moderate on a regular basis.  

The above findings do not support a rating higher than 30 
percent under the pre-amended version of DC 5293.  Rather, 
the findings reflect a disability picture characterized by no 
worse than moderate intervertebral disc syndrome with 
recurring attacks.  

Having determined that the pre-amended version of DC 5293 
does not enable an increased rating here, the Board will 
consider other potentially applicable Diagnostic Codes.  In 
is case, DC 5290, pertaining to limitation of motion of the 
cervical spine applies. 

Prior to September 23, 2003, DC 5290 provided a maximum 
rating of 30 percent on the basis of severe limitation of 
motion of the cervical spine.  Accordingly, a higher rating 
for limitation of motion is not available under with DC 5290 
(2002). 

No other Diagnostic Code in effect prior to September 23, 
2002, applies in the absence of evidence of a vertebral 
fracture (DC 5285) or ankylosis (DC 5287).

Accordingly, a rating higher than 30 percent is not 
warranted.  

Effective September 23, 2002, the criteria for intervertebral 
disc syndrome under DC 5293 were revised.  As revised, prior 
to September 26, 2003, DC 5293 was rated either based on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.25 the separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.

Under DC 5293, as in effect from September 23, 2002, and 
through September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Chronic orthopedic and neurologic manifestations 
were defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly or nearly so.



While on VA neurological examination in June 2008, the 
Veteran reported that he had lost 3 weeks of work in the 
previous year due to the neck problem, the examiner noted 
that regarding a history of incapacitating episodes, the 
Veteran used prescription strength Tylenol during flare-ups 
of pain, which occurred with excessive physical work, such as 
when doing lawn work or painting a room, after which he 
required rest.  Accordingly, the evidence does not establish 
incapacitating episodes, as defined, having a total duration 
of at least 6 weeks during a previous 12-month period.  

As such, the revised version of DC 5293, as in effect from 
September 23, 2002 through September 25, 2003, cannot serve 
as a basis for an increased rating on the basis of 
incapacitating episodes.

Under the revised version of DC 5293, as in effect from 
September 23, 2002, through September 25, 2003, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the service- 
connected neck disability, when combined under 38 C.F.R. § 
4.25 with evaluations for all other disabilities, results in 
a higher combined disability rating.

The Board will first consider the chronic orthopedic 
manifestations of the cervical spine disability.  Again, 
under DC 5290, the 30 percent rating was the maximum 
schedular rating for limitation of motion.  As discussed 
above, no other Diagnostic Code was applicable. Accordingly, 
a 30 percent rating was the maximum schedular rating for the 
orthopedic manifestations.

As for neurological manifestations, the right upper extremity 
is rated under 38 C.F.R. § 4.124a, DC 8514, for paralysis of 
the musculospiral nerve (radial nerve).

A 20 percent rating equates to mild or moderate incomplete 
paralysis of the musculospiral nerve (radial nerve) of the 
minor upper extremity. The criteria for the next higher 
rating for the minor extremity, 40 percent, is severe 
incomplete paralysis.  38 C.F.R. § 4.124a, DC 8514.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding DC 8510.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, moderate degree.  

Throughout the entire rating period on appeal, the Board 
finds that the disability picture is most consistent with the 
current 20 percent rating for the right upper extremity 
disability. 

The evidence shows that the Veteran is left-handed.  While in 
July 2001, the Veteran complained of neck pain with 
occasional tingling down his arm nerve conduction velocities 
and electromyography of the right upper extremity were 
normal.  Neurologically, the deep tendon reflexes were 2+, 
sensation was intact except for some patches in the right 
side of the back, and the strength in the right upper 
extremity was 4/5.  

On VA examination in March 2004, the examiner noted minimal 
diminished sensation in the sixth cervical dermatone.  Motor 
examination revealed 5/5 strength and the deep tendon 
reflexes were 2+ bilaterally.  There were no physiologic 
deficits of the extremities.  The examiner reported that the 
neurological examination was within normal limits.  The 
examiner found no neurological residuals.

On VA neurological examination in June 2008, the Veteran 
complained of pain and tingling in the right upper extremity 
radiating from the wrist to the elbow.  On physical 
examination the examiner noted some tenderness over the lower 
cervical spine and in the right paracervical area, and 
slightly more tenderness over the right trapezius.  There was 
mild incoordination of the right upper extremity with 
weakness and decreased grip and strength in the right hand.  
Tinel and Phalegn signs were negative.  



The Veteran had an abnormal EMG showing electrophysiological 
evidence of bilateral medial nerve neuropathy, worse on the 
right.  Functional loss and functional impairment was 
estimated as moderate at 50 percent on regular basis.  The 
examiner indicated that weakness, mild incoordination with 
shaking, and lack of endurance of the right upper extremity, 
was secondary to the service-connected right shoulder and 
cervical spine conditions.  Minimal diminished sensation in 
the 6th cervical dermatome on the right as noted in 2004, was 
secondary to degenerative disk disease of the cervical spine.  
An August 2008 VA progress note recorded evidence of right 
radial nerve involvement.  

The evidence of record does not show that the experiences 
severe incomplete paralysis of the radial nerve.  There was 
also no evidence of severe adverse effects on his activities 
of daily living.  Therefore, his symptomatology most closely 
fits within the criteria for the currently assigned 20 
percent rating. 

Moreover, while EMG study in 2008 revealed 
electrophysiological evidence of bilateral medial nerve 
neuropathy, the competent evidence appears to demonstrate 
only right upper extremity involvement, thus the neurologic 
rating is reflective only of right-side symptomatology.  If 
left-side manifestations are shown in the future, then 
another rating contemplating the symptoms would be 
appropriate.

In sum, under the revised version of DC 5293, as in effect 
from September 23, 2002, through September 25, 2003, the 
chronic orthopedic and neurologic manifestations of the 
cervical spine disability do not exceed the criteria for a 30 
percent rating under DC 5290 for the orthopedic 
manifestations or exceed the criteria for a 20 percent rating 
under DC 8514 for neurologic manifestations involving the 
right upper extremity.  



Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, DCs 
5237, 5238, 5243 (2008).  Under the general rating formula 
for diseases and injuries of the spine, a 30 percent rating 
is warranted where the evidence shows forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 40 percent rating applies 
for unfavorable ankylosis of the entire cervical spine.

In addition to evaluating intervertebral disc syndrome (DC 
5243) under the general rating formula for diseases and 
injuries of the spine, outlined above, it may also be rated 
on incapacitating episodes, depending on whichever method 
results in the higher evaluation when all service-connected 
disabilities are combined under 38 C.F.R. § 4.25.  

The rating criteria for intervertebral disc syndrome based on 
incapacitating episodes remain the same as in effective 
September 23, 2002, as outlined above.  As discussed above, 
the preponderance of the competent clinical evidence of 
record is against an increased rating based on incapacitating 
episodes of intervertebral disc syndrome.

Similarly, the competent clinical evidence of record fails to 
support an increase rating for the disability based on the 
general rating formula for disease or injury of the spine, 
effective September 26, 2003.  

On VA examination in March 2004, forward flexion was to 30 
degrees, extension was to 30 degrees, rotation was to 45 
degrees on the left and 40 degrees on the right, and lateral 
rotation was to 20 degrees on the left and to 28 degrees on 
the right.  The examiner expressed the opinion that there was 
minimal disability of the cervical spine with no increase 
resulting from repeated motion, pain, or lack of 
coordination.  On VA neurological examination in June 2008, 
forward flexion was 25 degrees, backward extension was to 25 
degrees, right and left lateral flexion was to 25 degrees, 
and right and left lateral rotation was to 30 degrees.  

In the absence of evidence of ankylosis of the cervical spine 
on VA examinations or in any other medical evidence of 
record, the criterion under the General Rating Formula for 
Diseases and Injuries of the Spine based on orthopedic 
manifestations have not been met.  See Johnston v. Brown, 10 
Vet. App. 80 (1997) (in the absence of ankylosis, the Board 
may not rate a service-connected disability as ankylosis).

Also there is no objective evidence to demonstrate that pain 
on use or during flare-ups results in additional functional 
limitation to the extent that there is ankylosis of the 
cervical spine, for a disability evaluation higher than the 
currently assigned 30 percent rating.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is 
noted that in reporting the range of motion study results, 
the VA examiners in took into account painful motion and it 
is reflected in the currently assigned 30 percent disability 
rating.

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  As discussed above, 
the medical evidence herein allows for a finding of no more 
than moderate neurologic manifestations of the Veteran's 
service-connected cervical spine disability.  Thus, he 
remains entitled to a 20 percent rating under DC 8514 for the 
neurologic manifestations of the disability.

Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma 
established by X-ray findings is rated as degenerative 
arthritis on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
The criteria for a 30 percent rating already encompasses 
limitation of motion of the cervical spine with degenerative 
arthritis.  Thus, a separate rating under DC 5010 would be 
pyramiding, that is, rating the same manifestation under 
different DCs, which is not permitted. 38 C.F.R. § 4.14.



For the above reasons, the preponderance of the evidence is 
against a claim for an initial rating higher than 30 percent 
for degenerative disc disease of the cervical spine, and for 
an initial rating higher than 20 percent for neurologic 
manifestations of cervical radiculitis in the right upper 
extremity, based on orthopedic manifestations, on 
incapacitating episodes, or on neurological manifestations, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provided for higher 
ratings for additional or more severe symptoms, which have 
not been shown.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R. 
§ 3.321(b)(1).





ORDER

An initial rating higher than 30 percent for degenerative 
disc disease of the cervical spine is denied.

An initial rating higher than 20 percent for neurologic 
manifestations of cervical radiculitis in the right upper 
extremity is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


